Citation Nr: 9921715	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  97-21 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable evaluation for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from October 1949 to 
October 1953.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in North Little Rock, Arkansas.  That decision 
denied service connection for a lung condition; it also 
denied entitlement to a compensable evaluation for a sinus 
disability.  In March 1999, the Board issued a decision that 
found that the veteran had not presented a well-grounded 
claim for the issue of entitlement to service connection for 
a lung disability.  Board Decision, March 8, 1999.  That is, 
the veteran's claim for entitlement to service connection for 
a lung disability was denied.  The other issue, entitlement 
to a compensable evaluation for sinusitis, was returned to 
the RO for additional medical development.


REMAND

As noted above, the Board remanded the veteran's claim in 
March 1999 for additional medical evidence.  This evidence 
was requested because the Board believed that there was not 
enough information contained in the claims folder to give an 
adequate assessment of the veteran's disability.  In the 
Board's remand, the RO, via the VA Medical Center, was given 
the following tasking:

The veteran is to be afforded a special 
otolaryngological examination to discover the 
current nature and extent of his service-connected 
sinus disability.  All indicated special studies 
should be accomplished and the examiner should set 
forth reasoning underlying the final diagnosis.  
The RO should specifically request that the 
examining VA physician comment on what limitation 
of daily activities, if any, is imposed by any 
disorder found, and the physician should attempt to 
obtain a complete history about the condition from 
the veteran.  Of interest are the number of times 
the veteran experiences pain and discomfort, along 
with bleeding, congestion, headaches, that can be 
attributed to his sinus disability.
 
If deemed necessary by the examiner, the veteran 
should undergo a magnetic resonance imaging test, 
along with x-rays of the skull, to determine the 
nature and severity of any condition diagnosed.  
The claims folder and this Remand are to be made 
available to the examiner for review prior to the 
examination.

In April 1999, an examination at the VA Medical Center was 
accomplished.  X-ray films of the sinus cavities were not 
taken and in reading the examination report, it appears as 
though the claims folder was not reviewed prior to the 
examination.  Additionally, although the Board specifically 
requested that the examiner comment or record what limitation 
of daily activities, if any, was imposed by the sinus 
condition, and the number of times the veteran experiences 
pain and discomfort, along with bleeding, congestion, 
headaches, that can be attributed to his sinus disability.  
Neither of these actions were attained.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims, formerly known 
as the United States Court of Veterans Appeals, and 
hereinafter the Court, has stated that the Board is 
responsible for entering a final decision on behalf of the 
Secretary in claims for entitlement to veterans' benefits and 
that as such, remand instructions to the RO from the Board 
must be complied with - said compliance by the RO being 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Hence, since the examination report did not discuss or note 
all of the information requested by the Board in its previous 
remand, the Board finds that the remand results in are 
noncompliance with the Board's instructions.  Thus, the claim 
must be remanded to the RO for further processing.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran is to be afforded a 
special otolaryngological examination to 
discover the current nature and extent of 
his service-connected sinus disability.  
All indicated special studies should be 
accomplished and the examiner should set 
forth reasoning underlying the final 
diagnosis.  The RO should specifically 
request that the examining VA physician 
comment on what limitation of daily 
activities, if any, is imposed by any 
disorder found, and the physician should 
attempt to obtain a complete history 
about the condition from the veteran.  Of 
interest are the number of times the 
veteran experiences pain and discomfort, 
along with bleeding, congestion, 
headaches, that can be attributed to his 
sinus disability.
 
If deemed necessary by the examiner, the 
veteran should undergo a magnetic 
resonance imaging test, along with x-rays 
of the skull, to determine the nature and 
severity of any condition diagnosed.  The 
claims folder and this Remand are to be 
made available to the examiner for review 
prior to the examination.

2.  The RO should review all requested 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this remand.  If they are 
not, they should be returned to the 
originator for supplemental action.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  If the decision 
remains unfavorable, the veteran and his accredited 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



